Citation Nr: 9927499	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-20 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from February 1969 
to January 1971.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, that denied the 
veteran's claim for entitlement to service connection for 
multiple sclerosis.  

After developing additional evidence in this case, the Board, 
in accordance with Thurber v. Brown, 5 Vet. App. 119 (1993), 
informed the appellant's representative in a September 1999 
letter of the additional evidence developed, and provided an 
opportunity to respond.  No additional evidence was 
forthcoming. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Five years after the veteran was released from active 
duty, he complained of numbness in the lower extremities.

3.  The veteran was given a definite diagnosis of multiple 
sclerosis in September 1995. 

4.  A medical specialist has etiologically linked the 
veteran's multiple sclerosis with the numbness of the legs he 
experienced in 1976. 



CONCLUSION OF LAW

The veteran's multiple sclerosis was incurred within the 
presumptive period of active service.  38 C.F.R. §§ 
3.307(a)(3) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has come before the VA requesting service 
connection for multiple sclerosis.  Upon reviewing his claim, 
the RO denied his claim, and the veteran submitted a notice 
of disagreement.  After receiving said disagreement, the RO 
sent the veteran's file to a VA neurologist who offered the 
following opinion:

In summary, I think it is unlikely that 
Mr. B.'s symptoms of numbness, seizure 
disorder and achalasia, were 
manifestations of multiple sclerosis.  
The primary reason being that he had 
several documented normal neurological 
examinations while he was having these 
symptoms.

Neurological Exam, January 28, 1998.  

The veteran then proffered an opinion from his treating 
physician, Dr. L. W. Horton, dated June 19, 1998, that 
contradicted the VA neurologist's opinion.  In that letter, 
Dr. Horton wrote:

The time of onset of his multiple 
sclerosis cannot be absolutely 
established.  However, in light of the 
fact that he has a diagnosis consistent 
with multiple sclerosis and that 
typically multiple sclerosis is 
characterized by a relapsing remitting 
presentation, it is most likely his 
complaint of numbness involving his legs 
in 1976 represented early demyelinating 
manifestations which were not detected on 
his initial neurological evaluation.

Seizures can certainly occur in 
association with multiple sclerosis 
although more typically epilepsy is a 
late manifestation of multiple sclerosis.

Achalasia would not be related to 
multiple sclerosis.  Multiple sclerosis 
effects the central nervous system and 
achalasia is a result of dysfunction of 
the myenteric plexus in the esophagus.  
Therefore development of achalasia is a 
separate issue not related to central 
nervous demyelination.

The RO continued to deny the claim and it then forwarded to 
the Board for review.

When a claim comes before the Board, a determination must be 
made as to whether the veteran has presented a well-grounded 
claim.  A well-grounded claims requires more than mere 
allegations; it must be plausible and with merit.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  For a claim to be well-grounded, there 
must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In this regard, there is a diagnosis of a current disability 
along with an opinion that the disability may be related to 
the veteran's military service.  Pursuant to analysis 
provided in Caluza, the veteran has presented a well-grounded 
claim.  Additionally, the facts relevant to this appeal have 
been properly developed and the obligation of the VA to 
assist the veteran in the development of his claim has been 
satisfied.  Id.

Under 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998), 
compensation will be provided if it is shown that the veteran 
suffers from a disease or injury incurred in or aggravated by 
service.  In addition, service-connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1998).  Pursuant to 38 C.F.R. §§ 3.307(a)(3) and 
3.309 (1998), service connection may be granted for multiple 
sclerosis where the disease is shown to have become manifest 
to a degree of 10 percent or more within seven years from the 
date of separation from service.

After reviewing the claims folder and the competing VA and 
private physicians' statements, the Board referred the issue 
to Dr. Austin J. Sumner, Professor and Head of the Louisiana 
State University Department of Neurology.  Dr. Sumner was 
asked to discuss the etiology of the veteran's current 
disability and its relationship to the symptoms the veteran 
complained of after the veteran was discharged from service.  
The response received is listed below:

	. . . It is my understanding that 
service connection is established if, to 
a reasonable medical certainty, Mr. B. 
developed his disease within seven years 
of the termination of active military 
service.  The records reflect that he was 
on active duty from February 1969 to 
January 1971.

At this time, Mr. B. suffers from 
definite multiple sclerosis which was 
first diagnosed in September 1995.  His 
medical records also establish that he 
developed numbness in both legs in April 
1976.  The question is whether, to a 
reasonable medical certainty, this 
numbness was an early symptom of multiple 
sclerosis, or whether instead it was 
caused by some unrelated illness, for 
example, peripheral neuropathy.  In a 
previous medical review, these complaints 
of numbness were thought not to be 
related to multiple sclerosis because the 
neurologic examination was normal.  I 
must disagree with that contention.  Leg 
numbness as a result of multiple 
sclerosis is frequently an early symptom 
of multiple sclerosis at which time the 
neurological examination is frequently 
normal.  On the other hand, if the 
symptoms were due to peripheral 
neuropathy, typically there is some 
distal muscle weakness and loss of 
Achilles tendon reflexes.  Furthermore, 
these symptoms of numbness, apparently, 
spontaneously remitted which again makes 
it more likely that they were early 
symptoms of multiple sclerosis.  Based on 
my extensive experience in the diagnosing 
and treating of patients with multiple 
sclerosis, it is my expert opinion that 
the symptoms of numbness which Mr. B. 
developed in 1976 were the initial 
symptoms of multiple sclerosis.

Letter from Dr. A. J. Sumner, August 27, 1999.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In this situation, an 
independent medical examiner has issued an opinion that 
states that the veteran began experiencing manifestations and 
predromes of multiple sclerosis within the seven year 
presumptive period.  It is, therefore, the decision of the 
Board that the evidence supports the veteran's claim and 
entitlement to service connection for multiple sclerosis is 
warranted in accordance with 38 C.F.R. § 3.307 (1998). 


ORDER

Entitlement to service connection for multiple sclerosis is 
granted.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 


